i}
4 } nop pA, |
Qen, N/ Gs, \ VEL ©, A110 |

Name and oe Number

Gi le, C Olt 1} a AC

Place of Confinement

P.O. ox 3!

wane Au

Globe A2  <«S<0)}

City, State, Zip Code

 

  

na
{
I
| = NOV 0 4 2020
CLERK US B ISTRIG! GOUR)
DISTRICT QPyZ0} s

. =PUTY

(Failure to notify the Court of your change of address may result in dismissal of this action.)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

2 Draw { >! ,

Benny Cm Ke VETTE
7

(Full Name of Plaintiff)

Plaintiff,

Vv.

wy. Adem She ppace

(Full Name of Defendant)

austin  Solbeen

 

 

 

a
8) Lhe OSbpcn
(4) LF, Kenny
Defendant(s).

CL Check if there are additional Defendants and attach page 1-A listing them.

 

 

CASE NO. 2420-cy-0/2S9-SAT--DMF
(To be supplied by the Clerk)

CIVIL RIGHTS COMPLAINT
BY A PRISONER

CJ Original Complaint
C1] First Amended Complaint
i Second Amended Complaint

vy

A. JURISDICTION

1. This Court has jurisdiction over this action pursuant to:

dl 28 U.S.C. § 1343(a); 42 U.S.C. § 1983

LJ 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

L) Other:

 

fn

2.  Institution/city where violation occurred: Can

)

or ER F SCORBING
§ DOCUMENT 18 NOT IN PROPER FORM AC ,
10 FEDERAL AND/OR LOCAL RULES AND PRACTICES 1

Revised 3/11/16
ANB IS SUBIHCT TO REJECTION BY THE COURT.

REFERENCE <0 V if 5. 4

(Rule Numaber/Seotion)

350/555
Cas6a8e20:20-012BRIATADMBMFDOERMesh23s Filet TO/RU2 Ragedpsfai 19

B. DEFENDANTS

 

 

 

 

 

 

 

 

1. Name of first Defendant: .) 1 Hoiam She Dy OV | . Tye first vjoncant is employed

as: Sher at (le Ce ;
(Position and Title) ao

2. Name of second Defendant: Dustin Seleera _. The second Defendant is employed as:

as; Sea) Commend es Gile County Fev |
(Position and Title) (Institution)

3. Name of third Defendant: [+ _ OS ky Ocn . The third Defendant is employed

as: Lie wht Mev} at CoG County Ve: / ;
(Position and Title) ‘(Institution)

4. Name of fourth ee Lt ken nf . The fourth Defendant is, employed

ass Le TENG at 71g County Jar
(Position and Title) (Institution)

If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

C. PREVIOUS LAWSUITS

1. Have you filed any other lawsuits while you were a prisoner? LI Yes m No

2. If yes, how many lawsuits have you filed? ny . Describe the previous lawsuits:

a. First prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

b. Second prior lawsuit:
1. Parties: v.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)

 

 

c. Third prior lawsuit:
1. Parties: V.
2. Court and case number:
3. Result: (Was the case dismissed? Was it appealed? _Is it still pending?)

 

 

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.
Casease2)- 20-01. 2825 TADMPMF Doaoueatas Filed 1/0wZ20 Rageslor@ 19

D. CAUSE OF ACTION

COUNT I 7112819127 AQ (|
1. State the constitutional or other federal civil right that was violated: 4 a l Jf. S ) é~\ wi

 

2. CountI. Identify the issue involved. Check only one. State additional issues in separate counts.

L] Basic necessities L] Mail C1 Access to the court C1 Medical care
C1 Disciplinary proceedings LI Property LC] Exercise of religion CL Retaliation
C Excessive force by an officer 1 Threat to safety we Other: A UV T

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts i. in your own words without

citing legal authority or arguments. y A
tC J “VY

oe Cam Shep Pe AS a6 whe
Shecser of Girlie Cou mity uu iolahke cI n va “nis/ loy_
Not uUocetwMa his Feel Lawl (fav oh GQ ny Ta wtl Cap!
Cells hw ye7 whe} e_ yal phn’ ere” the 7 Plan hFF
Sleep on the Flooc;y cel) on ethers be die bln _kagP
Awe AIM } NM bat! C42 fats Ss an the Se MCAS OC
NCO ba ‘leks _ Ve Lene Mevire mur prarlV 2 ey20ss & be
The oletendcy bE ol. WH Y\Of fete” Tlosomna ble quelle bie WES SW 5
te ahboale Ah Sk hLULN have Oo G80 pe bol 2 oe cia | in the
Cictinn\ 6k Wee S wo al al haw (6 Apc@c abel Une. hah ee of
Cu sic Ars al Ay nar ¥ by be Sia€d ch “MVPS A MLS Ih? ole (4, we Ape € aay ALLE
the ole Mish aces] .

 

 

 

 

 

4. Injury. State how you were injured by the actions or inactions of the Defendant(s).
roccel te rely on Ci fo héle mé Lag yA ets,
ore the jolVBF, 4 Gnd from ShtwtOc§ YT 1A “on thf
hes- oe fel) Noe, Arc! net be. sng able te Ge i“ ,

 

5. Administrative Remedies:
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? LJ Yes No
b. | Did you submit a request for administrative relief on Count 1? LI Yes Ja No
c. Did you appeal your request for relief on Count I to the highest level? LI Yes No

d. If you did not submit or appeal a request for a mi jptratiye pa at any yever ror pe ey why you
didnot. Theré Are Aon DBC  GvG le
Gil (ow, aby Fae (
CasG258:20-6Y BRIATADMPMFDReRHErAIZS FriéeLOLOM2ZDD Page dioh 19

COUNT ;
1. State the constitutional or other feferal c ciyil right that was violated: Our K OCLSS
Fourcteent WW Ameéneimen

wk the

2. Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
Basic necessities CL Mail C1 Access to the court LC Medical care
C1 Disciplinary proceedings C1 Property OO Exercise of religion C1 Retaliation
C1 Excessive force by an officer 1 Threat to safety LI Other:

 

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

citing legal authority or arguments.
Le elem Shep spare Lhe Mekanxenf

neat? QC inhe Alien a | a wr) fh fespe ee

Cond lt yi S binder wn A Me begt ize cS ‘Cenk. ec,
VE 27 We Ss not: CMe bes +i! O° rile
a ~C6Q CUCL. ble , Ther a are. Wno band! Cag
Sk "Or hibsscle (4p GC°eSS , ac banal Cope Pec VHK
ONywWhe re reine Aas Cte. entitle so Oleg tele
Lomwd. Clothe. shelter, Shniletivn , wile ce | cac€._ anch
pereonal SAY ee Adlaw Sheggaca Lamps h a —_ ae
“hadeter HEC has eh te papecy aol Y" anlb henel! Lah
nl Tidy: = £214 211 eli ge — 74 t 16 ef LaLaybe
Sl4éG Brn Tame i no on pfhers (0 GF “@
Ww Aen Gorge 1 ontl. Gal— oe Sib

  
 

 

 

 

 

 

 

 

 

njury. mes how you Veg injured by the actions or inactions of the Defendant(s).
CEL Sleeg> a Yoo, L1y, Vig gp Ofhecs 42_Sé-
LA Gre f te Bet a iL, Ore th o ped [bx Bre LK awt LPs at Pa.
U 7 ¢
the -- Shove

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? LI Yes :
b. Did you submit a request for administrative relief on Count II? LO Yes EIN oO
c. Did you appeal your request for relief on Count II to the highest level? L Yes No

d. If yout did not submit or “pee a ee for ADR relief at any level, briefly explain why you
did Thecé are. ctefpls  OF- ble ou rif

Tos +
Cagde29e28:29-OL- SSA TADVEPMFDRanMEtAs Filled 12D Rageslefa 19

COUNT II ae
1. State the constitutional or other federal civil right that was violated: G } L

 

2. Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
L] Basic necessities L] Mail CJ Access to the court CL Medical care
_] Disciplinary proceedings L] Property CL Exercise of, hee L] Retaliation
ZC Excessive force by an officer | Threat to safety Other: AL

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without

 

 

 

 

 

 

citing legal authority or arguments. ,
} Susi WN Sol Dele 4 Ly. 5h) THE, Lt Kenny All if ) Phe -_ @ >}. t in e )
COD« aly O29 / tr) (2 PSV . ~ violék A Rlaink PEE CO htS
Hina Whe ip) A. pS 4s \ rand (hiemnS Plein JER is becker

 

 

 

 

 

 

 

 

 

 

4. Injesy- State how you y were panied oy the actions or inactions of the Defendant(s).

me CF

an rt) . K )
ANC

 

5. Administrative Remedies.
a. Are there any administrative remedies (grievance procedures or administrative appeals) available at

your institution? L] Yes ZVNo
b. Did you submit a request for administrative relief on Count II? LI Yes [No
c. Did you appeal your request for relief on Count III to the highest level? LI Yes [No

d. If you did not fubmit or appeal a pequest: for administrative relief at any. level, briefly explain why you
did not. 7 PL Nt the

j
, 1, 4%

 

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.
Cadease2 20-0129 857 ADMPVF DBaouments3 Filed 10/09/20 PRageslof af 19

E. REQUEST FOR RELIEF

State the relief you are seeking:

 

 

 

 

 

 

LZ Laser def MP Ne for fe Ae . hee {4 | rer i — big HEL JL ey) ss
oc be abe nied the veneer ts pt + fers a6 ACH) bor
Of a Oubl’e gntih, oc be = ubTec 2 i ce. ,ohvy? by
Cony our W enti 7 2 oe bull “Le DH Tlie es thle cell’
Corll Faciv is GC ’ Ents Z ab aD frtses Ei oe ying AS.

 

 

I declare under penalty of perjury that the foregoing is true and correct.

 

 

| a. ,
~ \ # “4
Executed of Al / — 720 O) \ AL 5 CAL Le i
DATE SIGNATURE, QF PLAINTIFF

 

(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)

 

(Signature of attorney, if any)

 

(Attorney’s address & telephone number)

ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number

all pages.
